Order entered April 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01167-CR

                                MICAH MERRITT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-00493-T

                                            ORDER
       On February 12, 2016, this Court ordered court reporter’s Karren Jones and Yolanda

Atkins to coordinate to file the complete reporter’s record by March 14, 2016. On March 23,

2016, this Court rejected an incomplete reporter’s record that only contained Volume 4. That

attempted filing was not in compliance with this Court’s order of February 12, 2016. Further, to

date, the complete reporter’s record has not been filed and neither court reporter has

communicated with the Court regarding the failure to file the complete reporter’s record.

       Accordingly, we ORDER court reporters Karren Jones and Yolanda Atkins to coordinate

to file, by APRIL 18, 2016, the complete reporter’s record, including all exhibits admitted into

evidence. If the complete reporter’s record, including all exhibits, is not filed by April 18, 2016,
the Court will order that Karren Jones and Yolanda Atkins not sit as court reporters until the

complete record, including all exhibits, is filed in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Karren Jones and Yolanda Atkins, substitute court

reporters; and to counsel for all parties.


                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE